DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed o 05/12/2021 has been entered.
The following is a Non-Final Office action on the merits in response to Applicant’s Remarks filed on 05/12/2021.

Status of Claims
2. 	Claims 1-7, and 13 have been amended.
3. 	Claims 8, 9, 12 have been cancelled.
4.	Claims 1-7, 10-11, and 13-16 are currently pending and has been examined.

Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

6.	Claims 1-7, 10-11, and 13-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

7. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-7, 10-11, and 13-16 are directed to a method (i.e., process). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “receiving a first plurality of lending offers from a plurality of lenders, each lending offer comprising at least one of an amount to lend, a loan duration, and expected returns; recording each lending offer of the first plurality of lending offers to a smart contract of a first plurality of lender smart contracts; recording the first plurality of lending smart contracts, defining a first lending pool, to a first lending pool smart contract, the values of the amount to lend, the loan duration, the expected returns of the plurality of lending smart contracts defining first lending pool conditions, an amount raised global variable registration request equal in value to the sum of the amount to lend of the first plurality of lending offers, and a number of lenders global variable registration request equal to the number of lending offers comprised by the first plurality of lending offers; registering a first amount raised global variable responsive to the amount raised global variable registration request; and registering a first number of lenders global variable responsive to the number of lenders global variable registration request; receiving a first borrower request from a first borrower comprising at least one of a loan amount, an expected loan interest rate, and a loan duration, defining first borrower conditions, and a loan amount request global variable registration request; registering a loan amount request global variable responsive to the loan amount request global variable registration request; recording the first borrower request to a first borrower smart contract the first borrower smart contract comprising the loan amount request global variable; determining2In re Patent Application of:Serial No.: 16/286,932 Filed: February 27, 2019if the first borrower conditions fall within the first lending pool conditions, comprising comparing the loan amount request global variable to the first amount raised global variable; upon determining the first borrower conditions fall within the first lending pool conditions, recording the first borrower smart contract to the first lending pool smart contract; receiving an indication from a lender smart contract of the first plurality of smart contracts that a loan thereof is ended; and reconciling the first lending pool responsive to the ending of the lender smart contract of the first plurality of smart contracts.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including agreements in the form of contracts; legal obligations, sale activities; business  Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a blockchain network”, “a first blockchain network”, and “a global variable name system”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 13:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 13 recites the at least following limitations of “receiving a first plurality of security offers from a plurality of offerors, each security offer comprising at least one of an offer amount, an offer duration, and expected returns; recording each security offer of the first plurality of security offers to a smart contract of a first plurality of security offer smart contracts; recording the first plurality of security offer smart contracts, defining a first security offer pool, to a first security offer pool smart contract, the values of the offer amounts of the plurality of security offer smart contracts defining first security offer pool terms, the first security offer pool smart contract further comprising an offer amount global variable registration request equal in value to the sum of the offer amounts of the first plurality of security offers, and a number of offerors global variable registration request equal to the number of security offers comprised by the first plurality of security offers registering a first offer amount global variable responsive to the offer amount global variable registration request; and resgistering a first number of offerors global variable responsive to the number of offerors global variable registration request receiving a first security seller request from a first seller comprising first at least one seller term and a sale amount request global variable registration request; registering a sale amount request global variable responsive to the sale amount request global variable registration request; recording the first security seller request to a first security seller smart contract the first security seller smart contract comprising the sale amount request global variable; determining if the first seller term falls within the first security offer pool conditions, comprising comparing the first sale amount request global variable to the first offer amount global variable; upon determining the first seller term falls within the first security pool conditions, recording the first security seller smart contract to the first security offer pool smart contract; receiving an indication from a lender smart contract of the first plurality of smart contracts that a loan thereof is ended; and reconciling the first lending pool responsive to the ending of the lender smart contract of the first plurality of smart contracts.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including agreements in the form of contracts; legal obligations, sale activities; business  Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 13 further to the abstract idea includes additional elements of “a blockchain network”, “a first blockchain network”, and “a global variable name system”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding dependent claim 2: Dependent claim 2 adds additional limitations of “receiving a first plurality of borrower request….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer (i.e., the global variable name system, the first blockchain network) in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 3: Dependent claim 3 adds additional limitations of “receiving a second plurality of lending offers from a second plurality of lenders….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer (i.e., the global variable name system, the first blockchain network) in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 4: Dependent claim 4 adds additional limitations of “further comprising recording each of the first lending pool smart contract and the secondFiled: February 27, 2019….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 5: Dependent claim 5 adds additional limitations of “further comprising: receiving a second borrower request….” The additional limitations further  provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 6: Dependent claim 6 adds additional limitations of “further comprising:  Filed: February 27, 2019recording the first lending pool smart contract to a first lending pool-of- pools smart contract ….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer (i.e., the first blockchain network) in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 7: Dependent claim 7 adds additional limitations of “determining if the second borrower conditions fall within the first pool-of- pools lending pool conditions….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in  provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 10: Dependent claim 10 adds additional limitations of “wherein all currencies of each of the first lending pool conditions and the first borrower conditions are fiat currencies.” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 11: Dependent claim 11 adds additional limitations of “wherein all currencies of each of the first lending pool conditions and the first borrower conditions are cryptocurrencies.” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated  provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 14: Dependent claim 14 adds additional limitations of “wherein: the security offers of the first plurality of security offers are buyer options….” The additional limitations further narrow the abstract idea noted in independent claim 13. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 15: Dependent claim 15 adds additional limitations of “wherein: the security offers of the first plurality of security offers are lending offers….” The additional limitations further narrow the abstract idea noted in independent claim 13. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim  evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 16: Dependent claim 16 adds additional limitations of “further comprising: determining a security offer type for each of the plurality of first security offers….” The additional limitations further narrow the abstract idea noted in independent claim 13. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  

Allowable Subject Matter over Prior Arts
8.	Claims 1-7, 10-11, and 13-16 are allowed over the prior arts cited because the best prior arts of record, Castinado et al. (U.S. Pub. No. 2017/0330159), hereinafter, “Castinado”, Sheng et al. (U.S. Pub. No. 2017/0221052), hereinafter, “Sheng”, and Andrade (U.S. Pub. No. 2018/0262493), hereinafter, “Andrade”, alone or in combination, neither discloses nor fairly suggests the at least amended instant application claim limitations of "an amount raised global variable registration request equal in value to the sum of the amount to lend of the first plurality of lending offers, and a number of lenders global variable registration request equal to the number of lending offers comprised by the first plurality of lending offers; registering a first amount raised global variable responsive to the amount raised global variable registration request to a global variable name system; and registering a first number of lenders global variable responsive to the number of lenders global variable registration request to the global variable name system; a loan amount request global variable registration request; registering a loan amount request global variable to the global variable name system responsive to the loan amount request global variable registration request; determining2In re Patent Application of:Serial No.: 16/286,932 Filed: February 27, 2019if the first borrower conditions fall within the first lending pool conditions, comprising comparing the loan amount request global variable to the first amount raised global variable.” 2DOCKET No. 2012.07.038.MC0 (SAMS12-00554) APPLICATION NO. 13/758,303 PATENT

Response to Applicant’s Arguments
9.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1-7, 10-11, and 13-16 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant asserts that Applicant has amended independent claims 1 and 13 to include the limitation of a global variable name system (GVNS) and the registration therewith of various global variables. By having the global variables registered and comprised by the smart contracts, the inventive concept is necessarily rooted in a technological solution to a technological problem, namely, maintaining a set of variables used by smart contracts that can be registered and updated throughout the life of a smart contract. Applicant also noted in the specification, the use of global variables by multiple smart contracts is not known in the art and represents an improvement to blockchain technology (see par. [0151]). Accordingly, Applicant respectfully suggests the claimed invention is directed to an improvement in blockchain technology, and therefore is patentable under the Alice/Mayo test at Step 2A, Prong 1. Accordingly, Applicant respectfully suggests claims 
Examiner respectfully submits that the amended limitations of “a global variable name system (GVNS) and the registration therewith of various global variables” in amended independent claims 1 and 13 recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. These amended limitations evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See details of Claim Rejections - 35 USC § 101 in the section above.

Conclusion
10.       The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: 
	Castinado et al. (U.S. Pub. No. 2017/0330159) teach resource allocation and transfer in a distributed network.

	Andrade (U.S. Pub. No. 2018/0262493) teach systems and methods for providing block chain or distributed ledger-based entity identity and relationship verification.
11.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
12.      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIZ P NGUYEN/
Examiner, Art Unit 3696
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691